 1
                                                             Honorable Ronald B. Leighton
 2
                                                              Honorable David W. Christel
 3

 4

 5

 6
                          IN THE UNITED STATES DISTRICT COURT
 7                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8

 9
     CALVIN MALONE,                  )
10                                   )
                    Plaintiff,       )                   NO. 16-CV-05284-RBL-DWC
11                                   )
         vs.                         )                   ORDER REMOVING PARTY
12                                   )
     MARK STRONG; BILL VAN HOOK;     )
13   DEPARTMENT OF SOCIAL AND HEALTH )
     SERVICES; and THE STATE OF      )
14
     WASHINGTON,                     )
15
                                     )
                    Defendants.      )
16                                   )

17
            THIS MATTER having come on before this Court on the stipulated motion of
18
     the parties (Dkt. 114) for an order removing Brian Kuehn, as a plaintiff herein; the
19
     Court having determined that the request is justified and appropriate, and the Court
20

21
     deeming itself fully advised in this matter, NOW, THEREFORE, it is hereby

22   **

23   **

24   **

25

      ORDER REMOVING PARTY - 1                           HESTER LAW GROUP, INC., P.S.
                                                        1008 SOUTH YAKIMA AVENUE, SUITE 302
                                                            TACOMA, WASHINGTON 98405
                                                                   (253) 272-2157
             ORDERED that Brian Kuehn, be and is hereby removed as a plaintiff to this
 1
     case.
 2

 3           DATED this 26th day of October, 2018.

 4                                                   A
 5
                                                     David W. Christel
                                                     United States Magistrate Judge
 6

 7
     Presented by:
 8
     HESTER LAW GROUP, INC., P.S.
 9   Attorneys for Plaintiffs
10
     By:     /s/ Casey M. Arbenz
11
             Casey M. Arbenz
12           WSB #40581

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER REMOVING PARTY - 2                           HESTER LAW GROUP, INC., P.S.
                                                       1008 SOUTH YAKIMA AVENUE, SUITE 302
                                                           TACOMA, WASHINGTON 98405
                                                                  (253) 272-2157
